Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments filed 27 April 2021 overcome all of the previous claim objections and rejections under 35 U.S.C. 112(b). None of the prior art of record teaches all of the limitations of the independent claims, particularly a machine learning model that associates words with corresponding usage contexts over time and comprises a plurality of skip-gram models, wherein each skip-gram model comprises a word embedding vector and a context embedding vector for a respective time step associated with the respective skip-gram model, wherein deriving the machine learning data model comprises applying a diffusion process to the word embedding vectors and the context embedding vectors of the plurality of skip-gram models such that the word embedding vectors and the context embedding vectors are aligned to a common frame of reference of time. The examiner agrees that Trask et al. (U.S. 2016/0247061) does not teach skip-gram models with all of these features, and the other prior art of record does not remedy the deficiencies of Trask et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125